Name: Commission Regulation (EC) No 3087/94 of 16 December 1994 amending Regulation (EC) no 2801/94 establishing the quantities to be allocated to importers from the first tranche of the 1995 Community quantitative quotas on certain products originating in the people's Republic of China
 Type: Regulation
 Subject Matter: miscellaneous industries;  tariff policy;  international trade;  leather and textile industries;  Asia and Oceania
 Date Published: nan

 17. 12. 94 Official Journal of the European Communities No L 325/47 COMMISSION REGULATION (EC) No 3087/94 of 16 December 1994 amending Regulation (EC) no 2801/94 establishing the quantities to be allocated to importers from the first tranche of the 1995 Community quantitative quotas on certain products originating in the People's Republic of China nating in the People s Republic of China, on the basis of information provided by the Member States and acceding States ; Whereas only Austria, Finland and Sweden will accede to the European Union on 1 January 1995 ; Whereas, therefore, the quantitative criteria established by Regulation (EC) No 2801 /94 by which the competent national authorities may satisfy licence applications should be adapted, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 520/94 of 7 March 1994 establishing a Community procedure for administering quantitative quotas ('), and in particular Articles 9 and 13 thereof, Having regard to Commission Regulation (EC) No 2459/94 of 11 October 1994 establishing administrative procedures for the first tranche of the 1995 quantitative quotas for certain products originating in the People's Republic of China (2), and in particular Article 3 thereof, Whereas Regulation (EC) 2459/94 was adopted with a view to the accession to the European Union of new Member States on 1 January 1995 in accordance with the Act of Accession of Norway, Austria, Finland and Sweden ; Whereas Commission Regulation (EC) No 2801 /94 of 17 November 1994 (3), established the quantities to be allo ­ cated to importers from the first tranche of the 1995 Community quantitative quotas for certain products origi ­ HAS ADOPTED THIS REGULATION : Article 1 Annexes I, III and IV to Regulation (EC) No 2801 /94 shall be replaced by the corresponding annexes contained in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1994. For the Commission Leon BRITTAN Member of the Commission (  ) OJ No L 66, 10 . 3 . 1994, p. 1 . (2) OJ No L 262, 12. 10. 1994, p . 27. (3) OJ No L 297, 18 . 11 . 1994, p . 13 . No L 325/48 Official Journal of the European Communities 17. 12. 94 ANNEX ANNEX I Rate of reduction (traditional importers) Description of products CN code Rate ofreduction Gloves 4203 29 - 50,05 % Footwear falling within CN codes  ex 6402 19 (')  40,46 % ex 6402 99 (')  ex 6403 19 (') - 23,08 %  6403 51 - 38,12 % 6403 59  ex 6403 91 (&gt;) - 71,44 % ex 6403 99 (')  ex 6404 1 1 (') - 46,66 %  6404 19 10 - 46,09 % Tableware, kitchenware of porcelain or china 6911 10  25,54 % Ceramic tableware, kitchenware, other than of porcelain 6912 00  30,82 % or china Glassware of a kind used for table, kitchen, toilet, etc . 7013  21,58 % Radio-broadcast receivers falling within CN code 8527 21  3,32 % Toys falling within CN codes  9503 41  49,333 %  9503 49 - 50,574 %  9503 90 - 47,561 % (') Excluding footwear involving special technology : shoes which have a cif price per pair of not less than ECU 12 for use in sporting activities, with a single- or multi-layer moulded sole, not injected, manufactured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralize impact or materials such as low-density poly ­ mers. 17. 12. 94 Official Journal of the European Communities No L 325/49 ANNEX III Rate of reduction (non-traditional importers) Description of products CN code Rate ofreduction Gloves 4203 29 - 59,88 % Footwear falling within CN codes  ex 6402 19 (')  5,69% ex 6402 99 0  ex 6403 91 (') - 71,60% ex 6403 99 (')  ex 6404 1 1 0 - 50,1 1 % Tableware, kitchenware of porcelain or china 6911 10  11,65 % Ceramic tableware, kitchenware, other than of porcelain 6912 00  22,78 % or china Glassware of a kind used for table, kitchen, toilet, etc . 7013  57,42 % Radio-broadcast receivers falling within CN code 8527 21  88,70 % Toys falling within CN codes 9503 41  57,51 % 9503 49 - 79,15 % (') Excluding footwear involving special technology : shoes which have a cif price per pair of not less than ECU 12 for use in sporting activities, with a single- or multi-layer moulded sole, not injected, manufactured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralize impact or materials such as low-density poly ­ mers. ANNEX IV Products for which the licence applications can be satisfied up to the maximum amount Description of products CN code Footwear falling within CN code 6404 19 10 Toys 9503 90'